Citation Nr: 1536891	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right ankle disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for headaches, to include as secondary to the service-connected irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 2001 to August 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for back pain, a right ankle sprain, a bilateral knee disorder, a bilateral foot disorder, and headaches.  During the pendency of the appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Columbia, South Carolina.  A claim for service connection for a bilateral foot disorder, bilateral knee disorder, back pain, and headaches was received in September 2006.  

A May 2008 rating decision continued the denial of service connection for back, bilateral foot, bilateral knee, and right ankle disorders and headaches.  An October 2008 rating decision, in pertinent part, continued the denial of service connection for headaches, to include as secondary to the service-connected irritable bowel syndrome. 

In March 2013, the Board remanded the issues on appeal for further development.  As discussed below, the Board is granting service connection for back, right ankle, and bilateral knee disorders, and is remanding the issues of service connection for a bilateral foot disorder and headaches for further development; therefore, any discussion of compliance with the prior Board remand orders with respect to the issues decided herein has been rendered moot.  

The issues of service connection for a bilateral foot disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has current qualifying chronic disabilities characterized by symptoms of thoracolumbar spine, bilateral knee joint, and right ankle joint pain that have manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed thoracolumbar spine pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right ankle joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed bilateral knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for undiagnosed thoracolumbar spine, bilateral knee joint, and right ankle joint pain, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  The Board is remanding the issues of service connection for a bilateral foot disorder and headaches for further development.

Service Connection for Thoracolumbar Spine, Bilateral Knee, 
and Right Ankle Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from February to September 2003; therefore, she is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran filed a claim for service connection for back, bilateral knee, and right ankle disorders in September 2006.  The Veteran essentially contends that running and walking on rocks and rough and rugged terrain during service in the Gulf War placed a strain on her knees and ankles.  The Veteran further contends that carrying excess weight on her back in rough terrain during service placed a severe strain on her back.  See June 2008 written statement.

At the January 2008 VA examination, the Veteran reported occasional right ankle and bilateral knee pain for two years.  The Veteran reported ongoing lumbar spine muscle sprain and intermittent back pain that began during active service.  Upon physical examination, full range of motion without pain was noted in both knees, the thoracolumbar spine, and the right ankle.  The VA examination report notes diagnoses of status post bilateral knee strain, lumbar muscle strain, and right ankle sprain with normal clinical examination.  A February 2008 VA x-ray report notes that the knees, lumbar spine, and right ankle were normal bilaterally.

At the January 2009 VA examination, the Veteran reported intermittent pain below her shoulders on her back for the previous three to four years that increased with sitting or standing for long periods of time.  The Veteran reported pain in her right ankle when running since she rolled the right ankle four years previously during service.  The VA examiner noted no clinical or objective findings for a right ankle or spine disability.  The VA examination report notes that x-rays of the knees, lumbar spine, and right ankle were normal.

The July 2013 VA examination report notes that the Veteran sprained her right ankle, had a lumbar and thoracic back strain, and a right knee strain during service.  The Veteran denied current right ankle pain.  The Veteran reported that she began having low and upper back pain during boot camp wearing heavy rucksacks in training, which continued until present.  

The July 2013 VA examiner noted that previous x-rays of the thoracic and lumbar spine were negative as were x-rays taken in connection with the July 2013 VA examination with no arthritis or other significant findings.  The VA examiner noted that physical examination of the thoracic and lumbar spine was essentially within normal limits with normal reflexes, sensory findings, normal strength, and no sign of radiculopathy.  The VA examiner opined that there was no evidence of the chronicity of a back disability.  The VA examiner noted no residuals of any knee injury or current knee disability.  The VA examiner opined that the Veteran does not have current disabilities of the right ankle, bilateral knees, or thoracolumbar spine.      

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported back, bilateral knee, and right ankle pain.  See e.g., January 2008 VA treatment record (the Veteran reported chronic back pain for many years), January 2009 VA examination report.  The Veteran is competent to report any symptoms that come to her through the senses including painful limitation of motion.   

The evidence reflects symptoms of thoracolumbar spine, bilateral knee joint, and right ankle joint pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. § 4.71a (2015).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's thoracolumbar spine, knee, and right ankle disabilities do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported bilateral knee and right ankle pain that makes walking difficult and back pain that is increased with sitting or standing for long periods.  Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed thoracolumbar spine, bilateral knee joint, and right ankle joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         


ORDER

Service connection for undiagnosed thoracolumbar spine pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed bilateral knee joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed right ankle joint pain as due to a qualifying chronic disability is granted.







REMAND

Service Connection for a Bilateral Foot Disorder

Pursuant to the March 2013 Board remand instructions, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the claimed bilateral foot disorder.  The VA examiner opined that the diagnosed bilateral tinea pedis is less likely than not incurred in or caused by service because there was no reference to the Veteran having been treated for a foot disorder during service.

A June 2008 VA treatment record notes that the Veteran reported a chronic "foot fungus" since 2004 that had been treated with Lamisil cream and Tinactin spray.  In a June 2008 written statement, the Veteran reported that wearing boots all day in both hot and cold temperatures caused her feet to perspire, which caused fungi, itching, and pain.  In a March 2009 substantive appeal (on a VA Form 9), the Veteran reported that she treated herself with over-the-counter medications while on active duty because she did not want to be looked down upon by other soldiers and commanding officers.  In a May 2009 written statement, a former service member (F.L.F.) who served with the Veteran reported that she observed that the Veteran had tinea pedis (foot fungus) during service.  

Based on the above, the Board finds that the July 2013 VA examination report is inadequate because it is based on the inaccurate factual predicate that there was no evidence that the Veteran had tinea pedis during service.  The VA examiner did not address the lay statements from F.L.F. or the Veteran, which serve as some evidence that the Veteran may have had tinea pedis during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the bilateral foot disorder.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   




Service Connection for Headaches

The Veteran contends that the headaches are secondary to the service-connected irritable bowel syndrome or, alternatively, that the headaches began during and continued since active service.  See February 2013 written brief presentation, June 2008 written statement.  In a June 2008 written statement, the Veteran reported that she experienced headaches on numerous occasions during service and continued to experience headaches since service separation.  In a March 2009 substantive appeal (on a VA Form 9), the Veteran reported that she treated herself with over-the-counter medications during service.

The July 2013 VA examiner opined that it is less likely than not that the Veteran's current headaches were incurred in or caused by active service because there were no notes in the service treatment records stating that the Veteran was treated for headaches during service.  The Board finds that the VA examination report is inadequate because the VA examiner did not address the lay statements that the Veteran treated the headaches with over-the-counter medications during service, which serves as some evidence that the Veteran may have experienced headaches during service.

Further, no VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the currently diagnosed headaches were caused or aggravated (permanently worsened in severity) by the service-connected irritable bowel syndrome.  See 38 C.F.R. § 3.310 (2015).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the headaches.  38 C.F.R. § 3.159(c)(4); McLendon, at 83-86.   

Accordingly, the issues of service connection for a bilateral foot disorder and headaches are REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the July 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing addendum opinions to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current bilateral foot disorder and headaches.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the bilateral foot disorder or headaches were incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the lay statements (1) from the former service member (F.L.F.) that the Veteran had tinea pedis during service and (2) from the Veteran that she treated the headaches with over the counter medications during service.

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed headaches were caused by the irritable bowel syndrome?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed headaches were aggravated (permanently worsened in severity beyond a natural progression) by the irritable bowel syndrome?


2.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


